                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION

Alicia Wyatt                           )
                                       )
                    Plaintiff,         )
                                       )             Civil Action No. 4:17-CV-01988-TMC
       v.                              )
                                       )                          ORDER
Nancy A. Berryhill,                    )
Acting Commissioner of Social Security )
Administration,                        )
                                       )
                    Defendant.         )
___________________________________ )

       Plaintiff, Alicia Wyatt (“Wyatt”), brought this action seeking judicial review of a final

decision of the Commissioner of Social Security (the “Commissioner”), denying her claim for

Supplemental Security Income (“SSI”) and Disability Insurance Benefits (“DIB”) pursuant to the

Social Security Act. (ECF No. 1). This matter is before the court for review of the Report and

Recommendation (“Report”) of the United States Magistrate Judge, made in accordance with 28

U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(a) (D.S.C.). (ECF No. 22). The Report

recommends that the Commissioner’s decision be affirmed. Id. Plaintiff, who is represented by

counsel, has not filed objections to the Report, and the time to do so has now run.

       The Report has no presumptive weight and the responsibility to make a final determination

in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). In

the absence of objections, this court is not required to provide an explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must only

satisfy itself that there is no clear error on the face of the record in order to accept the
recommendation.” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005).

         After a thorough and careful review of the record, the court adopts the Report of the

Magistrate Judge (ECF No. 22), which is incorporated herein by reference. The Commissioner’s

final decision is AFFIRMED.

         IT IS SO ORDERED.


                                                   s/Timothy M. Cain
                                                   Timothy M. Cain
                                                   United States District Judge

Anderson, South Carolina
November 29, 2018

 

 
